Title: From Thomas Jefferson to Martha Jefferson Randolph, 27 April 1792
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My dear daughter
            Philadelphia Apr. 27. 1792.
          
          I received yesterday your’s and Mr. Randolph’s of the 9th. which shews that the post somehow or other slips a week. Congress have determined to rise on the 5th. of May. Colo. Monroe and Mrs. Monroe will set out on the 7th. and making a short stay at Fredericksburg pass on to Albemarle. I have reason to expect that my visit to Virginia this  year, instead of September as heretofore, will be about the last of July, and be somewhat longer than usual, as it is hoped Congress will meet later.—Tell Mr. Randolph that Mr. Hylton informs me 43. hhds. of my tobacco, meaning of my mark, are arrived at the warehouse, and that he shall send them on by the first opportunity. As this cannot possibly be all mine, it must contain Mr. Randolph’s, and therefore it is necessary he should enable Mr. Hylton to distinguish his, or it will all come round here. I am to have 5. dollars for mine, payable in September, from which will be deducted about half a dollar expences. Maria is well and joins me in affections to Mr. Randolph and yourself. Adieu my dear. Your’s &c.
          
            Th: Jefferson
          
        